DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 11/4/2021. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior grounds of rejection is a 103 rejection over US 7,647,976 (Tsilevich) in view of US 2016/0312596 (Leroux). Applicant has amended independent claim 1 to recite that the various service lines and modules are "directly connectable" to each other.
Applicant presents several arguments, to wit (all emphasis original):
(1)	"Tsilevich does not disclose, expressly or inherently, a module with only 3 well-pair connections as claimed. Although Tsilevich describes a "multiple basic unit," that does not mean that is expressly or inherently (necessarily) teaches only 3 well-pair connections."

(2)	[The examiner's suggestion] that "two [different] modules can be duct-taped together" is neither expressly disclosed in Tsilevich nor inherently necessary according to Tsilevich. Office Action at p. 4 (citing MPEP instead of Tsilevich)… In other words, the possibility of being connected does not mean that two different modules must be directly connectable by their services lines as required by amended claim 1."
 
(3)	"Leroux is similarly distinguished in that it describes a plurality of wellhead connection modules 120 that may comprise a different number of "plug-and-play" designed submodules- each designed with one well-pair connection. Leroux at 103, 110. Although each Leroux wellhead connection module 120 may comprise a different number of well-pair connections, there is no express or inherent disclosure that they are directly connectable by their service lines. In fact, these modules are not directly connected, but are separated by [intermediate] piping modules 118… Because the wellhead connection modules 120 are separated by pumping modules 118, they are neither directly connected nor necessarily directly connectable to each other."

skilled and creative artisan? At the very least, it certainly renders 3 well-pairs obvious. Is Applicant asserting that the skilled artisan would see a reference that expressly teaches 1 well-pair, 2 well-pairs, and more than 2 well-pairs, and not see that as teaching the immediately following progression of 3 well-pairs? If so, the examiner respectfully asserts that this is not a reasonable standard for the skilled and creative artisan.
	"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. MPEP §2141, subsection II(C),

	Regarding the second assertion, Applicant's arguments again mischaracterize the broadness of the claims, which do not require direct physical connection between the modules, but rather require merely the capability of it, in any conceivable manner. Therefore "can be" is an entirely reasonable standard to apply to the current claim wording. Applicant's assertion that "the possibility of being connected does not mean that two different modules must be directly connectable" conflates the clearly intentional broadness of the claim with the narrow concept of inherency. Applicant is essentially asserting that it is literally impossible to put two modules of Tsilevich directly next to each other and connect them in any conceivable manner. Are two metal pipes not weldable to each other; welding that is expressly taught by Tsilevich ("connected by tie-in welds" - col 6:52-53)? This is the examiner's point when stating "at the very broadest, they can be taped together". The capability is sufficient to meet the claim's present wording. A single conceivable example of how they may be "directly connectable" is sufficient to meet the claims' present wording. 

	Regarding the third assertion, Applicant's arguments are piecemeal analysis of the rejection and requires a standard so narrow that, if applied, would preclude the use of any 103 rejections to begin with because the secondary reference would already anticipate the claim. Tsilevich teaches a system of modules that are directly connected, as well as multiple different types of modules, but does not explicitly disclose using them together in a single system. While the examiner again asserts that this is moot for the claims as currently worded (as discussed above and in prior actions), the examiner has presented a 103 modification which explicitly fills this supposed gap in Tsilevich: Leroux teaches a SAGD system that uses modules with differing number of wellhead connections together so as to tailor and size the modules to the number of wellheads in the actual implementation (¶ 146). Clear and reasonable motivation for the modification was also presented in the rejection. This is a standard 103 rejection in US patent prosecution practice.
	Tsilevich teaches direct connection between one type of module (this statement ignores the broader "connect-able" language in the claims). Leroux teaches that it is known It is moot that the secondary reference of Leroux teaches "piping modules 118" between the wellhead modules. The examiner is not obliged to incorporate every feature of Leroux into the modification. If Applicant's arguments were the standard for 103 rejections, a secondary modifying reference would already have to teach all the limitations of the claim before it could be used to modify the primary reference. The question of examination in the rejection as-presented is whether or not Leroux teaches that it is known to use differing wellhead modules in a system, which is clearly does. Applicant does not dispute this in their arguments, but rather focuses on features which are not germane the modification as-presented.
	Further, Leroux explicitly teaches that multiple different wellhead modules are an art recognized equivalent to multiple of the same wellhead modules ("In above embodiments, the well pairs are symmetrically distributed in the four well pad quadrants with each quadrant having a same number of well pairs. In some alternative embodiments, some well pad quadrant(s) may have different number of well pairs than other quadrants" - ¶ 146). 
	"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP §2144.06, sections I & II.


	"Importantly [in the KSR decision], the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395" and "If a person of ordinary skill can implement a predictable variation, §103  likely bars its patentability" - MPEP §2141, subsection I.
	
	The examiner respectfully maintains the prior grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,647,976 (Tsilevich) in view of US 2016/0312596 (Leroux).
Independent claim 1: Tsilevich discloses a module well-pad system, comprising:
(34, fig 6; 37, fig 7) comprising a first plurality of service lines (Service lines 35 are clearly shown between 34 and the adjacent units in figs 6 & 7, as well as between 34 and the "main plant" extending away from the pad. Each unit, including 34, has pipeline and electrical cables that extend through it for connection to the units on either side of it; "A pipeline 35 is connecting the central process area and the main plant. Another option is the connection of this well pad complex through flowing pipeline and electrical cables through the basic platform units 30" - last full ¶ of col 6) wherein one or more of the first plurality of service lines is connected at one end of the inlet module to a central processing facility ("the main plant" - not shown - col 6:53-54) and the first plurality of service lines are connectable ("connectable" is a functional recitation of intended use - MPEP §2114 & 2173.05(g) - and means that the following features are not positively required by the claim, but rather that the "inlet module" is merely capable of connecting to such elements "tie-in welds or flanges 33" - col 6:52-53. The examiner also notes that the claim does not expressly require fluid communication through the connectable joints, and therefore even non-sealed welding would meet the claim limitations) at another end of the inlet module to a respective second plurality of service lines at one end of a 2 well-pair module and a respective third plurality of service lines at one end of a 3 well-pair module (figs 6 & 7; see note on "connectable" above);
at least one of a 2 well-pair module ("double basic module unit" - col 4:41-43; fig 10 shows a "multiple basic platform unit for 4 well connection" - col 5:19-20) and a 3 well-pair module (Tsilevich teaches a "single basic unit", a "double basic unit or even a multiple basic unit" - col 4:53-56. If a "single basic unit" has 1 well-pair - fig 9 & "production well 22" and "steam injection well 23" - and a "double basic unit" has 2 well-pairs, then a "multiple basic unit" would logically and reasonably suggest 3 well-pairs), wherein a second plurality of service lines (21 & 12 and the unnumbered electrical / control lines that extend across each unit) at one end of the 2 well-pair module are directly connectable ("connectable" as discussed above via flanges 33 or the alternative welds that are taught as between every module: col 6:52-57. "The platforms are module in nature and can be connected to other platforms" - abstract) at another end of the 2 well-pair module to a respective fourth plurality of service lines at one end of another 2 well-pair module and a respective third plurality of service lines at one end of the 3 well-pair module (the "double basic unit" is capable of being connected to any other module as discussed in more detail above) and
a third plurality of service lines (21 & 12 and the unnumbered electrical / control lines that extend across each unit) at one end of the 3 well-pair module (the "multiple basic unit" as discussed above - col 4:53-56) are directly connectable ("connectable" as discussed above via flanges 33 or the alternative welds that are taught as between every module: col 6:52-57. "The platforms are module in nature and can be connected to other platforms" - abstract) at another end of the 3 well-pair module to a respective fifth plurality of service lines at one end of another 3 well-pair module and the respective second plurality of service lines at the one end of the 2 well-pair module (the "multiple basic unit" is capable of being connected to any other module as discussed in more detail above); and
wherein the 2 well-pair module includes connections for only two well pairs (fig 10 shows exactly 4 wellhead connections 22 & 23; for "only two well pairs") and the 3 (Tsilevich teaches a "single basic unit", a "double basic unit or even a multiple basic unit" - col 4:53-56. If a "single basic unit" has 2 well connection (1 pair - fig 9 & "production well 22" and "steam injection well 23") and a "double basic unit" has 4 well connections (or 2 pairs, fig 10), then a "multiple basic unit" would reasonably have 6 well connections (or 3 pairs)), each well pair representing an injection well and a production well (capable of being connected to such wells).
As discussed above, Tsilevich teaches both a module with only two well pair connections as well as a module with only three well pair connections. These are connectable together in an interpretation that is commensurate to the broad wording of the claims, as also discussed above (col 2:54-58; col 7:35-42; col 7:55-57).
That said, Leroux teaches a system for well pairs in a SAGD system (¶ 96) which uses a plurality of modules ("wellhead connection modules 120" - ¶ 110) that are connectable to the well pairs (¶s 100 & 103) and which uses modules that have differing number of well pair connections (¶s 103 & 146) as dictated by the needs of the SAGD system and the number of wellheads therein (ibid). The examiner also notes that Leroux is explicit that these modules with a "different number of well pairs" (¶ 146) are, in use, connected to each other (ibid & ¶ 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use two modules with differing numbers of well head pair connections as taught by Leroux using the modules taught by Tsilevich. If, for example, Tsilevich was used as th well-pair connection. This would be a waste of resources and equipment, which is always reasonable motivation to try something in the oilfield.
In other words, Leroux teaches that it is known to tailor / size the modules used to the number of well-pairs in the system in actual implementation. Such tailoring is readily achievable by the various modules taught by Tsilevich.
Further, Leroux teaches that these variations are art recognized equivalents (¶ 146) and the selection of any of these known equivalents is within the level of the ordinary skill in the art. MPEP §2144.06, sections I & II.

Dependent claims 2-11 & 14:
	Claim 2: Tsilevich does not explicitly disclose how many 3 well-pair modules are used, but does state that they are modular (abstract) and further teaches that many "basic double platform units" may be used (30, fig 6; "basic unit" - fig 7). As the "multiple basic units" are an alternative to the basic units (col 4:40-56), Tsilevich reasonably suggests to the reader that a commensurate plurality of the larger 3+ well pair units may be used. In fig 6, 15 "basic units" are used. This would translate to at least 4 of the larger 3+ well pair units (col 4:40-56).
	Similarly, Leroux teaches that it is known to use as many various modules as needed to meet the well-head needs of the SAGD system (¶s 100, 103, 146).
	While this number is not explicitly taught by Tsilevich, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use as many 3+ well pair units as needed to effectively work with all the wells on the pad, since it has been held that where the general conditions of a claim are disclosed in In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	Further, the examiner respectfully asserts that Tsilevich clearly conveys to the reader that as many units as necessary may be used to reach all the wells on the pad. This is the primary function of Tsilevich (abstract, figs 6 & 7). Leroux likewise supports this holding, as cited above.

	Claim 3 is rejected as similarly described for claim 2 above and respectfully not repeated again here. The examiner again notes that the claim does not positively require 2 well-pair modules to be directly connected to each other in series with 3 well-pair modules, just that there are "a total of two 3 well-pair modules and a total of three 2 well-pair modules" in some generic "system" which can conceivable be connected together, which is taught by the prior art. Both Tsilevich & Leroux teach that as many units as necessary may be used, as cited above.

	Claim 4: Tsilevich teaches on-shore usage with an "access road" (second full ¶ of col 7) as well as that the modules "can be easily transported to the desired location" (col 2:63-65).

	Claim 5: each of the plurality of service lines collectively comprises a steam or high pressure water line (it is possible to use the lines to transport these materials; Leroux also expressly teaches it: ¶ 110), a natural gas line (it is possible to use the lines to transport these materials; Leroux also expressly teaches it: ¶ 110), an instrument control line ("electrical cable trays and pipe" - col 2:45-60. "The second level also includes electrical and communication cables thereon" - col 3:47-48), a production line (it is possible to use the lines to transport these materials; Leroux also expressly teaches it: ¶ 128), and a start-up fluid line (it is possible to use the lines to transport these materials).

	Claim 6: the production line includes one of emulsion, water, solution gas and oil (necessary for "heavy oil well production" - title - from a "production well" - abstract; Leroux: "emulsion production lines" - ¶ 128).

	Claim 7: the instrument control line includes one of electricity and air ("electrical cable trays and pipe" - col 2:45-60).

	Claim 8: the production line, the natural gas line, and the steam or high pressure water line of the first plurality of service lines are connected at one end of the inlet module to the central processing facility ("A pipeline 35 is connecting the central process area and the main plant") and the instrument control line and start-up fluid lines are connected to opposite sides of the inlet module ("…the connection of this well pad complex through flowing pipeline and electrical cables through the basic platform units 30" - last full ¶ of col 6. "The platform units are connected between themselves, to a central process area 34 and to the flow lines 35" - ¶ bridging cols 6 & 7. Further, upon assembly, everything is indirectly connected to everything else, and the claim does not require direct connection).

	Claim 9: the natural gas line from the 2 well-pair module and the 3 well-pair module are each connected to a respective production well (Tsilevich teaches that each well gets is own respective connecting lines suitable for the purpose of the well - figs 9 & 10. Leroux teaches gas may be produced from the production wells: last sentence of ¶s 4 & 96). Tsilevich also teaches that each production well ("production well 22") has two flowlines attached to it (each with a plurality of "flexible connection spools 24" - figs 9 & 10. Individual lines are not numbered but two lines are clearly shown in figs 9 & 10 as attached to "production well 22"). It is possible to convey natural gas and steam or high pressure water in these pipes (claim 9 is not a method, but rather an apparatus. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art).

	Claim 10: Similar to claim 9 above, the examiner first notes that Tsilevich teaches that each well gets is own respective connecting lines suitable for the purpose of the well (figs 9 & 10 of Tsilevich). The examiner also notes that each "steam injection well 23" is shown as having three flow lines attached to the wellhead (figs 9 & 10; each with a plurality of "flexible connection spools 24". The individual lines not numbered but clearly shown). As the claims are apparatus claims (claim 10 is not a method, but rather an apparatus. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art) and the substance flowed through the 

	Claim 11: Similar to claim 10 above, Tsilevich clearly shows each "steam injection well 23" as having three flow lines attached to the wellhead (figs 9 & 10; each line coming from "steam injection well 23" having a plurality of "flexible connection spools 24". The individual lines not numbered but clearly shown). As the claims are apparatus claims (claim 11 is not a method, but rather an apparatus. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art) and the substance flowed through the lines is not a structural limitation of the lines themselves, these flow lines could be used for any fluid, such as a "start-up fluid".

 	Claim 14: each connection is standardized within the system (Tsilevich: "The platforms are module in nature and can be connected to other platforms" - abstract. Leroux: ¶ 105).


	Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 7,647,976 (Tsilevich) & US 2016/0312596 (Leroux), in further view of US 2007/0199696 (Walford).
	Claim 12: The combination discloses all the limitations of the parent claims, but does not expressly disclose those of the present. However Walford discloses the use of an electric submersible pump ("ESP assembly 114" - fig 2A & ¶ 24) in the production well of a pair of wells used in steam assisted gravity drainage production (abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a production ESP as taught by Walford in the production wells taught by Tsilevich. The advantages of ESPs in are well known: they increase production of desired fluids in often marginal wells. Walford teaches that they are known to use specification in steam driven production system (¶s 8, 24, & 26) allowing the advantages of an ESP to be applied in such a system where they previously faced implementation difficulties (¶ 8).

	Claim 13: As previously discussed, the limitations of claim 13 are functional / a manner of operating the system. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art. The pipes taught by the prior art are capable of flowing single phase liquid products through them.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676